MEMORANDUM **
Jose Hernandez-Silva appeals from the 63-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Hernandez-Silva contends that the district court clearly erred by failing to grant an additional one-level reduction for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(b), despite the government’s motion recommending the adjustment. The district court did not err as its decision was based on Hernandez-Silva’s failure to timely notify authorities of his intention to enter a plea of guilty, thereby preventing the court from allocating its resources efficiently. See U.S.S.G. § 3E1.1(b) (2006); see also United States v. Espinoza-Cano, 456 F.3d 1126, 1135 (9th Cir.2006).
Hernandez-Silva also contends that the overall sentence imposed was unreasonable due to the district court’s refusal to grant a downward departure for cultural assimilation, its failure to consider mitigating factors, and its improper consideration of his criminal history. The district court noted that the facts did not support a departure for cultural assimilation, nor did they support a mitigated sentence. Furthermore, there is no evidence to suggest that the court placed undue weight on Hernandez-Silva’s criminal history to the exclusion of other § 3553(a) factors. The district court did not procedurally err, and the sentence imposed is not substantively unreasonable. See Gall v. United States, -U.S. -, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); see also United States v. Dallman, 533 F.3d 755 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.